Per Curiam.
Respondent was admitted to practice by this Court on March 21, 1990. He was previously admitted in Florida in 1975. By order dated November 29, 1990, the Florida Supreme Court approved respondent’s petition for resignation without leave to reapply for seven years, effective December 31, 1990. At the time of the petition in October 1990, the Florida Bar authorities were investigating allegations that respondent had misappropriated client funds. The petition specifically set forth the factual allegations.
By order to show cause dated June 29, 1993, petitioner, the Committee on Professional Standards, moves to impose recip*537rocal discipline upon respondent pursuant to section 806.19 of this Court’s rules (22 NYCRR 806.19).
Respondent has tendered his resignation to this Court in a verified statement and an affidavit which, taken together, meet the requirements set forth in section 806.8 of this Court’s rules (22 NYCRR 806.8). The submissions state that respondent wishes to resign, that he is acting freely and voluntarily and is fully aware of the consequences of his resignation, that he is aware of the instant disciplinary proceeding based on allegations of misconduct, the nature of which he specifically sets forth by incorporating the contents of his Florida resignation petition into his verified statement, and that he does not contest the allegations of professional misconduct and recognizes that his failure to do so precludes him from asserting his innocence of the professional misconduct alleged.
We accept respondent’s resignation and direct that an order be entered disbarring him. We need not address petitioner’s motion and dismiss it.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the motion by petitioner be and the same hereby is dismissed; and it is further ordered that respondent’s resignation be and hereby is accepted; and it is further ordered that, respondent, Joseph J. Finkelstein, who was admitted as an attorney and counselor-at-law by this Court on March 21, 1990, be and hereby is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that, respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principle or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.